PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of August 22, 2005, as well as the appellee’s response to the Court’s order of November 8, 2005, the Court has concluded that the letter from the Agency for Health Care Administration declining to take action on the appellant’s petition for formal administrative hearing does not constitute an appealable order. Simmons v. Agency for Health Care Administration, 1D06-4544, 950 *973So.2d 431, 2007 WL 162198 (Fla. 1st DCA January 24, 2007). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. All pending motions are denied as moot.
ALLEN, PADOVANO, and LEWIS, JJ., concur.